 1   RUSS, AUGUST & KABAT
 2   Marc A. Fenster, SBN 181067
     Email: mfenster@raklaw.com
 3   Reza Mirzaie (CA SBN 246953)
 4   Email: rmirzaie@raklaw.com
     Brian D. Ledahl (CA SBN 186579)
 5
     Email: bledahl@raklaw.com
 6   Paul Kroeger (CA SBN 229074)
     Email: pkroeger@raklaw.com
 7
     C. Jay Chung (CA SBN 252794)
 8   Email: jchung@raklaw.com
     Philip X. Wang (CA SBN 262239)
 9
     Email: pwang@raklaw.com
10   12424 Wilshire Boulevard, 12th Floor
     Los Angeles, California 90025
11
     Telephone: (310) 826-7474
12   Facsimile: (310) 826-6991
13
     Attorneys for Plaintiff
14   Data Scape Limited
15
                               UNITED STATES DISTRICT COURT
16
                          CENTRAL DISTRICT OF CALIFORNIA
17
                                       WESTERN DIVISION
18
     DATA SCAPE LIMITED,
19                                                 Case No. 2:18-cv-10653
20                               Plaintiff,
                                                   JURY TRIAL DEMANDED
21                vs.
22 SPOTIFY USA INC., and SPOTIFY
23 TECHNOLOGY S.A.,

24                               Defendants.
25
                        COMPLAINT FOR PATENT INFRINGEMENT
26
           This is an action for patent infringement arising under the Patent Laws of the
27
     United States of America, 35 U.S.C. § 1 et seq. in which plaintiff Data Scape Limited
28

                                               1
 1   (“Plaintiff,” “Data Scape”) makes the following allegations against defendants Spotify
 2   USA Inc. and Spotify Technology S.A. (“Defendants” or “Spotify”):
 3                                          PARTIES
 4         1.     Data Scape is a company organized under the laws of Ireland with its office
 5   located at Office 115, 4-5 Burton Hall Road, Sandyford, Dublin 18, Ireland.
 6         2.     On information and belief, Defendant Spotify USA Inc. is a Delaware
 7   corporation with a principal place of business at 45 W. 18th Street, 7th Floor, New York,
 8   NY 1001. Spotify Technology S.A. is a company organized under the laws of the Grand
 9   Duchy of Luxembourg, with its principal place of business at 42-44, Avenue de la Gare,
10   L-1610 Luxembourg. Spotify USA Inc. is a subsidiary of Spotify Technology S.A.
11   Spotify can be served with process through its registered agent, National Registered
12   Agents, Inc., 160 Greentree Dr. Ste. 101, Dover, DE 19904.
13                              JURISDICTION AND VENUE
14         3.     This action arises under the patent laws of the United States, Title 35 of
15   the United States Code. This Court has original subject matter jurisdiction pursuant to
16   28 U.S.C. §§ 1331 and 1338(a).
17         4.     This Court has personal jurisdiction over Spotify in this action because
18   Spotify has committed acts within the Central District of California giving rise to this
19   action and has established minimum contacts with this forum such that the exercise of
20   jurisdiction over Spotify would not offend traditional notions of fair play and substantial
21   justice. Spotify, directly and through subsidiaries or intermediaries, has committed and
22   continues to commit acts of infringement in this District by, among other things,
23   offering to sell and selling products and/or services that infringe the asserted patents.
24         5.     Venue is proper in this district under 28 U.S.C. § 1400(b). Spotify is
25   registered to do business in California, and upon information and belief, Spotify has
26   transacted business in the Central District of California and has committed acts of direct
27   and indirect infringement in the Central District of California. Spotify has a regular and
28   established place of business in this District. For example, Spotify has a regional
                                                  2
 1   headquarters at 9200 Sunset Blvd., West Hollywood, CA 90069, where it employs
 2   product marketing personnel.
 3                                          COUNT I
 4                    INFRINGEMENT OF U.S. PATENT NO. 7,720,929
 5          6.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,
 6   as if fully set forth herein.
 7          7.     Data Scape is the owner by assignment of United States Patent No.
 8   7,720,929 (“the ’929 Patent”), entitled “Communication System And Its Method and
 9   Communication Apparatus And Its Method.” The ’929 Patent was duly and legally
10   issued by the United States Patent and Trademark Office on May 18, 2010. A true and
11   correct copy of the ’929 Patent is included as Exhibit A.
12          8.     Defendants have offered for sale, sold and/or imported into the United
13   States products and services that infringe the ’929 patent, and continues to do so. By
14   way of illustrative example, these infringing products and services include, without
15   limitation, Defendants’ products and services, e.g., the Spotify music streaming
16   platform, and all versions and variations thereof since the issuance of the ’929 Patent
17   (“Accused Instrumentalities”).
18          9.     Defendants have directly infringed and continues to infringe the ’929
19   Patent, for example, by making, selling, offering for sale, and/or importing the Accused
20   Instrumentalities, and through their own use and testing of the Accused
21   Instrumentalities. Defendants use the Accused Instrumentalities for their own internal
22   non-testing business purposes, while testing the Accused Instrumentalities, and while
23   providing technical support and repair services for the Accused Instrumentalities to
24   Defendants’ customers.
25          10.    For example, the Accused Instrumentalities, including Spotify Premium,
26   infringe Claim 1 of the ’929 Patent. One non-limiting example of the Accused
27   Instrumentalities’ infringement is presented below:
28

                                                 3
 1          11.    The Accused Instrumentalities include “[a] communication system
 2   including a first apparatus having a first storage medium, and a second apparatus.” For
 3   example, the Accused Instrumentalities communicate music files and playlists stored
 4   on one device (e.g., a desktop computer with the Spotify app installed, or Access Point,
 5   Production Storage, User and Playlist) to another device (e.g., a user’s mobile device or
 6   tablet with the Spotify app installed).         See, e.g., “Local Files,” available at
 7   https://support.spotify.com/us/using_spotify/features/listen-to-local-files/ (“[Y]ou can
 8   also use your Spotify app to play music files stored on your computer (which we call
 9   “local files).”).
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   https://www.slideshare.net/ricardovice/spotify-behind-the-scenes
27          12.    The Accused Instrumentalities include a second apparatus comprising: “a
28   second storage medium configured to store management information of data to be
                                                 4
 1   transferred to said first storage medium.” For example, the desktop computer, mobile
 2   devices, and server components include a storage medium, e.g. a hard drive. The second
 3   storage medium is configured to store management information of data to be
 4   transferred.       See,       e.g.,       “Local         Files,”        available         at
 5   https://support.spotify.com/us/using_spotify/features/listen-to-local-files/        (“Import
 6   your local files to Spotify using the desktop app…[a]dd the files to a playlist.”) (“In
 7   addition to over 35 million tracks we offer, you can also use your Spotify app to play
 8   music files stored on your computer (which we call “local files”).”).
 9         13.      The Accused Instrumentalities further include a second apparatus
10   comprising “a communicator configured to communicate with said first apparatus.” For
11   example, the desktop computer with the Spotify app installed (as well as Access Point,
12   Production Storage, User and Playlist) includes a communicator configured to
13   communicate with the mobile device or tablet. See, e.g., “Local Files” (“Log in on your
14   mobile or tablet using the same WiFi network as your desktop app.”).
15         14.      The Accused Instrumentalities further include a second apparatus
16   comprising “a detector configured to detect whether said first apparatus and a second
17   apparatus are connected.” For example, the desktop computer with the Spotify app
18   installed (as well as Access Point, Production Storage, User and Playlist) includes a
19   detector that determines whether the mobile device is connected to the Internet using
20   the same WiFi network as the desktop application. See, e.g., “Local Files” (“Log in on
21   your mobile or tablet using the same WiFi network as your desktop app.”) “Spotify
22   Connect”                                    available                                     at
23   https://support.spotify.com/us/listen_everywhere/in_the_car/spotify-connect/, (“Click
24   connect to a device in the bottom-right. Select the device you’d like to play on.”).
25         15.      The Accused Instrumentalities further include a second apparatus
26   comprising “an editor configured to select certain data to be transferred and to edit said
27   management information based on said selection without regard to the connection of
28   said first apparatus.” For example, the desktop computer with the Spotify app installed
                                                 5
 1   (as well as Access Point, Production Storage, User and Playlist) allows a user to select
 2   the uploaded files and add the files to a playlist without regard to whether the mobile
 3   device or tablet is connected to the web server. See, e.g., “Local Files” (“2. Add the files
 4   to a playlist. 3. Log in on your mobile or tablet using the same WiFi network as your
 5   desktop app.”).
 6         16.    The Accused Instrumentalities further include a second apparatus
 7   comprising “a controller configured to control transfer of the selected data stored in said
 8   second apparatus to said first apparatus via said communicator based on said
 9   management information edited by said editor when said detector detects that said first
10   apparatus and said second apparatus are connected.” For example, the desktop computer
11   with the Spotify app installed (as well as Access Point, Production Storage, User and
12   Playlist) will allow the local files to be transferred to the mobile device or tablet if the
13   mobile device or tablet is connected to the same WiFi network as the desktop. See, e.g.,
14   “Local Files” (“2. Add the files to a playlist. 3. Log in on your mobile or tablet using
15   the same WiFi network as your desktop app. 4. Select the playlist containing the local
16   files. 5. Switch on download.”).
17         17.    The Accused Instrumentalities further include a second apparatus
18   “wherein said controller is configured to compare said management information edited
19   by said editor with management information of data stored in said first storage medium
20   and to transmit data in said second apparatus based on result of the comparison.” For
21   example, before providing the mobile device or tablet the option to select the playlist
22   containing the local files, the desktop computer with the Spotify app installed (as well
23   as Access Point, Production Storage, User and Playlist) compares the playlist with the
24   added local files with the corresponding playlist on the mobile device or tablet, and
25   determines which songs on the playlist stored on the desktop computer are local files
26   not yet stored on the mobile device or tablet. The desktop computer with the Spotify
27   app installed then makes the local files available for download onto the mobile device
28   or tablet. See, e.g., “Local Files” (“2. Add the files to a playlist. 3. Log in on your mobile
                                                   6
 1   or tablet using the same WiFi network as your desktop app. 4. Select the playlist
 2   containing the local files. 5. Switch on download.”).
 3         18.    Defendants have had knowledge of the ’929 Patent and their infringement
 4   since at least the filing of the original Complaint in this action, or shortly thereafter,
 5   including by way of this lawsuit. By the time of trial, Defendants will have known and
 6   intended (since receiving such notice) that their continued actions would actively induce
 7   and contribute to the infringement of the claims of the ‘929 Patent.
 8         19.    Defendants’ affirmative acts of making, using, selling, offering for sale,
 9   and/or importing the Accused Instrumentalities have induced and continue to induce
10   users of the Accused Instrumentalities to use the Accused Instrumentalities in their
11   normal and customary way to infringe the claims of the ’929 Patent. Use of the Accused
12   Instrumentalities in their ordinary and customary fashion results in infringement of the
13   claims of the ‘929 Patent.
14         20.    For example, Defendants explain to customers the benefits of using the
15   Accused Instrumentalities, such as by touting their advantages of allowing users to use
16   the Spotify app to play music files stored on the users’ desktop computer. Defendants
17   also induce their customers to use the Accused Instrumentalities to infringe other claims
18   of the ’929 Patent. Defendants specifically intended and was aware that the normal and
19   customary use of the Accused Instrumentalities on compatible systems would infringe
20   the ’929 Patent. Defendants performed the acts that constitute induced infringement,
21   and would induce actual infringement, with the knowledge of the ’929 Patent and with
22   the knowledge, or willful blindness to the probability, that the induced acts would
23   constitute infringement. On information and belief, Defendants engaged in such
24   inducement to promote the sales of the Accused Instrumentalities, e.g., through their
25   user manuals, product support, marketing materials, demonstrations, installation
26   support, and training materials to actively induce the users of the accused products to
27   infringe the ’929 Patent. Accordingly, Defendants have induced and continue to induce
28   end users of the accused products to use the accused products in their ordinary and
                                                 7
 1   customary way with compatible systems to make and/or use systems infringing the ’929
 2   Patent, knowing that such use of the Accused Instrumentalities with compatible systems
 3   will result in infringement of the ’929 Patent. Accordingly, Defendants have been (since
 4   at least as of filing of the original complaint), and currently are, inducing infringement
 5   of the ‘929 Patent, in violation of 35 U.S.C. § 271(b).
 6         21.    Defendants have also infringed, and continues to infringe, claims of
 7   the ’929 Patent by offering to commercially distribute, commercially distributing,
 8   making, and/or importing the Accused Instrumentalities, which are used in practicing
 9   the process, or using the systems, of the ’929 Patent, and constitute a material part of
10   the invention. Defendants know the components in the Accused Instrumentalities to be
11   especially made or especially adapted for use in infringement of the ’929 Patent, not a
12   staple article, and not a commodity of commerce suitable for substantial noninfringing
13   use. For example, the ordinary way of using the Accused Instrumentalities infringes the
14   patent claims, and as such, is especially adapted for use in infringement. Accordingly,
15   Defendants have been, and currently are, contributorily infringing the ’929 Patent, in
16   violation of 35 U.S.C. § 271(c).
17         22.    For similar reasons, Defendants also infringe the ’929 Patent by supplying
18   or causing to be supplied in or from the United States all or a substantial portion of the
19   components of the Accused Instrumentalities, where such components are uncombined
20   in whole or in part, in such manner as to actively induce the combination of such
21   components outside of the United States in a manner that would infringe the ’929 Patent
22   if such combination occurred within the United States. For example, Defendants supply
23   or cause to be supplied in or from the United States all or a substantial portion of the
24   software (e.g., the Spotify app) components of the Accused Instrumentalities in such a
25   manner as to actively induce the combination of such components (e.g., by instructing
26   users to use multiple devices, each with the Spotify app installed, to share files stored
27   on distinct devices) outside of the United States.
28

                                                 8
 1            23.   Defendants also indirectly infringe the ’929 Patent by supplying or causing
 2   to be supplied in or from the United States components of the Accused Instrumentalities
 3   that are especially made or especially adapted for use in infringing the ’929 Patent and
 4   are not a staple article or commodity of commerce suitable for substantial non-
 5   infringing use, and where such components are uncombined in whole or in part,
 6   knowing that such components are so made or adapted and intending that such
 7   components are combined outside of the United States in a manner that would infringe
 8   the ’929 Patent if such combination occurred within the United States. Because the
 9   Accused Instrumentalities are designed to operate as the claimed system and apparatus,
10   the Accused Instrumentalities have no substantial non-infringing uses, and any other
11   uses would be unusual, far-fetched, illusory, impractical, occasional, aberrant, or
12   experimental. For example, Defendants supply or cause to be supplied in or from the
13   United States all or a substantial portion of the software (e.g., the Spotify Premium app)
14   components that are especially made or especially adapted for use in the Accused
15   Instrumentalities, where such hardware and software components are not staple articles
16   or commodities of commerce suitable for substantial noninfringing use, knowing that
17   such components are so made or adapted and intending that such components are
18   combined outside of the United States, as evidenced by Defendants’ own actions or
19   instructions to users in, e.g., combining multiple devices with the Spotify app installed,
20   into infringing systems, and enabling and configuring the infringing functionalities of
21   the Accused Instrumentalities.
22            24.   As a result of Defendants’ infringement of the ’929 Patent, Plaintiff Data
23   Scape is entitled to monetary damages in an amount adequate to compensate for
24   Defendants’ infringement, but in no event less than a reasonable royalty for the use
25   made of the invention by Defendants, together with interest and costs as fixed by the
26   Court.
27

28

                                                  9
 1                                           COUNT II
 2                   INFRINGEMENT OF U.S. PATENT NO. 7,617,537
 3         25.    Plaintiff realleges and incorporates by reference the foregoing
 4   paragraphs, as if fully set forth herein.
 5         26.    Data Scape is the owner by assignment of United States Patent No.
 6   7,617,537 (“the ’537 Patent”), entitled “Communication System And Its Method and
 7   Communication Apparatus And Its Method.” The ’537 Patent was duly and legally
 8   issued by the United States Patent and Trademark Office on May 18, 2010. A true
 9   and correct copy of the ’ 537 Patent is included as Exhibit B.
10         27.    Defendants have offered for sale, sold and/or imported into the United
11   States products and services that infringe the ’537 patent, and continues to do so. By
12   way of illustrative example, these infringing products and services include, without
13   limitation, Defendants’ products and services, e.g., the Spotify music streaming
14   platform, and all versions and variations thereof since the issuance of the ’537 Patent
15   (“Accused Instrumentalities”).
16         28.    Defendants have directly infringed and continue to infringe the ’537
17   Patent, for example, by making, selling, offering for sale, and/or importing the Accused
18   Instrumentalities, and through their own use and testing of the Accused
19   Instrumentalities. Defendants use the Accused Instrumentalities for their own internal
20   non-testing business purposes, while testing the Accused Instrumentalities, and while
21   providing technical support and repair services for the Accused Instrumentalities to
22   Defendants’ customers.
23         29.    For example, the Accused Instrumentalities, including Spotify Premium,
24   infringe Claim 1 of the ’537 Patent. One non-limiting example of the Accused
25   Instrumentalities’ infringement is presented below:
26         30.    The Accused Instrumentalities perform a communication method to
27   transfer content data to a first apparatus from a second apparatus. For example, a mobile
28   device with the Spotify app (e.g. a first apparatus) can connect to a desktop computer
                                                 10
 1   with the Spotify app (or to Access Point, Production Storage, User and Playlist), to
 2   transfer files, e.g. music files, stored in the desktop computer to the mobile device (e.g.
 3   a     second        apparatus).   See,    e.g.,    “Local      Files”,    available      at
 4   https://support.spotify.com/us/using_spotify/features/listen-to-local-files/ (“[Y]ou can
 5   also use your Spotify app to play music files stored on your computer (which we call
 6   “local files).”).
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     https://www.slideshare.net/ricardovice/spotify-behind-the-scenes
23

24          31.     The Accused Instrumentalities perform a communication method to
25   transfer content data from a first apparatus to a second apparatus further comprising
26   judging whether said first apparatus and said second apparatus are connected. For
27   example, the Spotify app on the desktop computer can only transfer music files between
28   the desktop computer and the mobile device if it determines that the devices are
                                                 11
 1   connected on the same WiFi network. See, e.g., “Local Files” (“Log in on your mobile
 2   or tablet using the same WiFi network as your desktop app.”) (“Didn’t work?...check
 3   the following:…your devices are connected to the same WiFi network.”).
 4            32.    The Accused Instrumentalities perform a communication method to
 5   transfer content data from a first apparatus to a second apparatus further comprising
 6   comparing, upon judging that said first apparatus and said second apparatus are
 7   connected, an identifier of said first apparatus with an identifier stored in said second
 8   apparatus. For example, when the mobile device is connected to the desktop computer,
 9   the Spotify app on the desktop computer will display an identifier associated with the
10   mobile device. See, e.g., “Spotify Connect” (“Click connect to a device in the bottom-
11   right.         Select   the      device       you’d       like      to      play      on.”).
12   https://support.spotify.com/us/listen_everywhere/in_the_car/spotify-connect/
13            33.    The Accused Instrumentalities perform a communication method to
14   transfer content data from a first apparatus to a second apparatus further comprising
15   comparing, when said identifier of said first apparatus corresponds to said identifier
16   stored in second apparatus, a first list of content data of said first apparatus and a second
17   list of content data of said second apparatus. For example, when the mobile device is
18   connected to the desktop (or to Access Point, Production Storage, User and Playlist),
19   the Spotify app will compare playlists of music present on the mobile device to playlists
20   present on the desktop to determine which files to transfer to the mobile device. See,
21   e.g., “Local Files” (“2. Add the files to a playlist. 3. Log in on your mobile or tablet
22   using the same WiFi network as your desktop app. 4. Select [on the mobile device] the
23   playlist containing the local files.”).
24            34.    The Accused Instrumentalities perform a communication method to
25   transfer content data from a first apparatus to a second apparatus further comprising
26   transferring, from the second apparatus to the first apparatus, first content data, which
27   is registered in said second list and is not registered in said first list. For example, the
28   Spotify app will transfer only songs found in the playlist of the desktop (or Access Point,
                                                  12
 1   Production Storage, User and Playlist) that are not found in the playlist of the mobile
 2   device. See, e.g., “Local Files” (“2. Add the [local] files to a playlist. 3. Log in on your
 3   mobile or tablet using the same WiFi network as your desktop app. 4. Select [on the
 4   mobile device] the playlist containing the local files. 5. Switch on Download”).
 5         35.    The Accused Instrumentalities perform a communication method to
 6   transfer content data from a first apparatus to a second apparatus further comprising
 7   deleting, from the first apparatus, second content data, which registered in said first list
 8   and is not registered in the second list. For example, if a “local file” on the desktop is
 9   deleted from the desktop (or Access Point, Production Storage, User and Playlist), that
10   local file is also deleted from any playlist on the desktop Spotify app that included the
11   deleted local file. Upon the next sync between the Spotify app on the desktop and the
12   Spotify app on mobile device, the local file is then deleted from the mobile device.
13         36.    Defendants have had knowledge of the ’537 Patent and their
14   infringement since at least the filing of the original Complaint in this action, or shortly
15   thereafter, including by way of this lawsuit. By the time of trial, Defendants will have
16   known and intended (since receiving such notice) that their continued actions would
17   actively induce and contribute to the infringement of the claims of the ‘537 Patent.
18         37.    Defendants’ affirmative acts of making, using, selling, offering for sale,
19   and/or importing the Accused Instrumentalities have induced and continue to induce
20   users of the Accused Instrumentalities to use the Accused Instrumentalities in their
21   normal and customary way to infringe the claims of the ’537 Patent. Use of the Accused
22   Instrumentalities in their ordinary and customary fashion results in infringement of the
23   claims of the ‘537 Patent.
24         38.    For example, Defendants explain to customers the benefits of using the
25   Accused Instrumentalities, such as by touting their advantages of allowing users to use
26   the Spotify app to play music files stored on the users’ desktop computer. Defendants
27   also induce their customers to use the Accused Instrumentalities to infringe other claims
28   of the ’537 Patent. Defendants specifically intended and were aware that the normal and
                                                 13
 1   customary use of the Accused Instrumentalities on compatible systems would infringe
 2   the ’537 Patent. Defendants performed the acts that constitute induced infringement,
 3   and would induce actual infringement, with the knowledge of the ’537 Patent and with
 4   the knowledge, or willful blindness to the probability, that the induced acts would
 5   constitute infringement. On information and belief, Defendants engaged in such
 6   inducement to promote the sales of the Accused Instrumentalities, e.g., through its user
 7   manuals, product support, marketing materials, demonstrations, installation support,
 8   and training materials to actively induce the users of the accused products to infringe
 9   the ’537 Patent. Accordingly, Defendants have induced and continue to induce end
10   users of the accused products to use the accused products in their ordinary and
11   customary way with compatible systems to make and/or use systems infringing the ’537
12   Patent, knowing that such use of the Accused Instrumentalities with compatible systems
13   will result in infringement of the ’537 Patent. Accordingly, Defendants have been (since
14   at least as of filing of the original complaint), and currently are, inducing infringement
15   of the ‘537 Patent, in violation of 35 U.S.C. § 271(b).
16         39.    Defendants have also infringed, and continue to infringe, claims of
17   the ’537 Patent by offering to commercially distribute, commercially distributing,
18   making, and/or importing the Accused Instrumentalities, which are used in practicing
19   the process, or using the systems, of the ’537 Patent, and constitute a material part of
20   the invention. Defendants know the components in the Accused Instrumentalities to be
21   especially made or especially adapted for use in infringement of the ’537 Patent, not a
22   staple article, and not a commodity of commerce suitable for substantial noninfringing
23   use. For example, the ordinary way of using the Accused Instrumentalities infringes the
24   patent claims, and as such, is especially adapted for use in infringement. Accordingly,
25   Defendants have been, and currently are, contributorily infringing the ’537 Patent, in
26   violation of 35 U.S.C. § 271(c).
27         40.    For similar reasons, Defendants also infringe the ’537 Patent by supplying
28   or causing to be supplied in or from the United States all or a substantial portion of the
                                                14
 1   components of the Accused Instrumentalities, where such components are uncombined
 2   in whole or in part, in such manner as to actively induce the combination of such
 3   components outside of the United States in a manner that would infringe the ’537 Patent
 4   if such combination occurred within the United States. For example, Defendants supply
 5   or cause to be supplied in or from the United States all or a substantial portion of the
 6   software (e.g., the Spotify app) components of the Accused Instrumentalities in such a
 7   manner as to actively induce the combination of such components (e.g., by instructing
 8   users to use multiple devices, each with the Spotify app installed, to share files stored
 9   on distinct devices) outside of the United States.
10         41.    Defendants also indirectly infringe the ’537 Patent by supplying or causing
11   to be supplied in or from the United States components of the Accused Instrumentalities
12   that are especially made or especially adapted for use in infringing the ’537 Patent and
13   are not a staple article or commodity of commerce suitable for substantial non-
14   infringing use, and where such components are uncombined in whole or in part,
15   knowing that such components are so made or adapted and intending that such
16   components are combined outside of the United States in a manner that would infringe
17   the ’537 Patent if such combination occurred within the United States. Because the
18   Accused Instrumentalities are designed to operate as the claimed system and apparatus,
19   the Accused Instrumentalities have no substantial non-infringing uses, and any other
20   uses would be unusual, far-fetched, illusory, impractical, occasional, aberrant, or
21   experimental. For example, Defendants supply or cause to be supplied in or from the
22   United States all or a substantial portion of the software (e.g., the Spotify Premium app)
23   components that are especially made or especially adapted for use in the Accused
24   Instrumentalities, where such hardware and software components are not staple articles
25   or commodities of commerce suitable for substantial noninfringing use, knowing that
26   such components are so made or adapted and intending that such components are
27   combined outside of the United States, as evidenced by Defendants’ own actions or
28   instructions to users in, e.g., combining multiple devices with the Spotify app installed,
                                                15
 1   into infringing systems, and enabling and configuring the infringing functionalities of
 2   the Accused Instrumentalities.
 3            42.   As a result of Defendants’ infringement of the ’537 Patent, Plaintiff Data
 4   Scape is entitled to monetary damages in an amount adequate to compensate for
 5   Defendants’ infringement, but in no event less than a reasonable royalty for the use
 6   made of the invention by Defendants, together with interest and costs as fixed by the
 7   Court.
 8                                          COUNT III
 9                    INFRINGEMENT OF U.S. PATENT NO. 9,380,112
10            43.   Plaintiff realleges and incorporates by reference the foregoing
11   paragraphs, as if fully set forth herein.
12            44.   Data Scape is the owner by assignment of United States Patent No.
13   9,380,112 (“the ’112 Patent”) entitled “Communication System And Its Method and
14   Communication Apparatus And Its Method.” The ’112 Patent was duly and legally
15   issued by the United States Patent and Trademark Office on June 28, 2016. A true
16   and correct copy of the ’112 Patent is included as Exhibit C.
17            45.   Defendants have offered for sale, sold and/or imported into the United
18   States products and services that infringe the ’112 patent, and continues to do so. By
19   way of illustrative example, these infringing products and services include, without
20   limitation, Defendants’ products and services, e.g., the Spotify music streaming
21   platform, and all versions and variations thereof since the issuance of the ’112 Patent
22   (“Accused Instrumentalities”).
23            46.   The Accused Instrumentalities includes “[a] communication apparatus
24   configured to transfer data to a portable apparatus.” For example, a mobile device
25   with the Spotify app installed (e.g. a portable apparatus) can be connected to a desktop
26   computer with the Spotify app installed (or Access Point, Production Storage, User
27   and Playlist), to transfer files, e.g. local files, stored on the desktop computer (e.g. a
28   communication apparatus) to the mobile device. See, e.g., “Local Files”, available at
                                                  16
 1   https://support.spotify.com/us/using_spotify/features/listen-to-local-files/ (“In addition
 2   to over 35 million tracks we offer, you can also use your Spotify app to play music
 3   files stored on your computer (which we call "local files").”).
 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
     https://www.slideshare.net/ricardovice/spotify-behind-the-scenes
20

21          47.    The Accused Instrumentalities include a communication apparatus
22   comprising “a memory configured to store a first list of musical content data.” For
23   example, the desktop computer with the Spotify app installed (and mobile devices and
24   server components) contains memory that will store musical files as individual files, or
25   as playlists: See, e.g., “Local Files” (“In addition to over 35 million tracks we offer, you
26   can also use your Spotify app to play music files stored on your computer (which we
27   call "local files").”).
28

                                                 17
 1         48.    The Accused Instrumentalities include a communication apparatus
 2   comprising “a data interface configured to detect a connection between the
 3   communication apparatus and the portable apparatus.” For example, when the mobile
 4   device is connected to the desktop computer (or Access Point, Production Storage, User
 5   and Playlist), the Spotify app on the desktop computer will display an identifier
 6   associated with the mobile device. See, e.g., “Spotify Connect” available at
 7   https://support.spotify.com/us/listen_everywhere/in_the_car/spotify-connect/, (“Click
 8   connect to a device in the bottom-right. Select the device you’d like to play on.”).
 9         49.    The Accused Instrumentalities further include circuitry configured to “edit
10   the first list of musical content based on input from a user without regard to the
11   connection of the communication apparatus and the portable apparatus.” For example,
12   the Spotify app installed on the desktop computer allows a user to select the uploaded
13   files and add the files to a playlist without regard to whether the mobile device is
14   connected to the desktop computer. See, e.g., “Local Files” (“2. Add the files to a
15   playlist. 3. Log in on your mobile or tablet using the same WiFi network as your desktop
16   app.”).
17         50.    The Accused Instrumentalities further include circuitry configured to
18   “compare the edited first list of musical content with a list of musical content stored in
19   the portable apparatus.” For example, when the mobile device is connected to the
20   desktop, the Spotify app will compare playlists of music present on the mobile device
21   to playlists present on the desktop to determine which files to transfer to the mobile
22   device. See, e.g., “Local Files” (“2. Add the files to a playlist. 3. Log in on your mobile
23   or tablet using the same WiFi network as your desktop app. 4. Select [on the mobile
24   device] the playlist containing the local files.”).
25         51.    The Accused Instrumentalities further include circuitry configured to
26   “control transfer of selected musical content data stored in the communication apparatus
27   to the portable apparatus via the data interface based on a result of the comparison after
28   the connection of the communication apparatus and the portable apparatus in
                                                  18
 1   connected.” For example, when the mobile device is connected to the desktop, the
 2   Spotify app will compare playlists of music present on the mobile device to playlists
 3   present on the desktop to determine which files to transfer to the mobile device. See,
 4   e.g., “Local Files” (“2. Add the files to a playlist. 3. Log in on your mobile or tablet
 5   using the same WiFi network as your desktop app. 4. Select [on the mobile device] the
 6   playlist containing the local files.”).
 7          52.    The Accused Instrumentalities further include circuitry configured to
 8   “control playback of musical content data based on the edited first list of musical
 9   content data so that the musical content data referenced in the edited first list of musical
10   content data is played back as a collection, the edited first list of musical content data
11   being associated with an identifier stored in the communication apparatus that uniquely
12   identifies the portable apparatus.” For example, the local files stored on the desktop
13   computer are transferred to the portable device as part of a playlist, and can be played
14   back as part of a collection on the portable device. See, e.g., “Local Files” (“2. Add the
15   files to a playlist. 3. Log in on your mobile or tablet using the same WiFi network as
16   your desktop app. 4. Select [on the mobile device] the playlist containing the local
17   files.”). Further, when a portable device with the Spotify app installed (e.g., a mobile
18   device or tablet) is connected to a desktop computer with the Spotify app installed, the
19   desktop computer will display an identifier associated with the portable device. See,
20   e.g., “Spotify Connect” (“Click connect to a device in the bottom-right. Select the
21   device you’d like to play on.”).
22          53.    Defendants have had knowledge of the ’112 Patent and their infringement
23   since at least the filing of the original Complaint in this action, or shortly thereafter,
24   including by way of this lawsuit. By the time of trial, Defendants will have known and
25   intended (since receiving such notice) that their continued actions would actively induce
26   and contribute to the infringement of the claims of the ‘112 Patent.
27          54.    Defendants’ affirmative acts of making, using, selling, offering for sale,
28   and/or importing the Accused Instrumentalities have induced and continue to induce
                                                 19
 1   users of the Accused Instrumentalities to use the Accused Instrumentalities in their
 2   normal and customary way to infringe the claims of the ’112 Patent. Use of the Accused
 3   Instrumentalities in their ordinary and customary fashion results in infringement of the
 4   claims of the ‘112 Patent.
 5         55.    For example, Defendants explain to customers the benefits of using the
 6   Accused Instrumentalities, such as by touting their advantages of allowing users to use
 7   the Spotify app to play music files stored on the users’ desktop computer. Defendants
 8   also induce their customers to use the Accused Instrumentalities to infringe other claims
 9   of the ’112 Patent. Defendants specifically intended and was aware that the normal and
10   customary use of the Accused Instrumentalities on compatible systems would infringe
11   the ’112 Patent. Defendants performed the acts that constitute induced infringement,
12   and would induce actual infringement, with the knowledge of the ’112 Patent and with
13   the knowledge, or willful blindness to the probability, that the induced acts would
14   constitute infringement. On information and belief, Defendants engaged in such
15   inducement to promote the sales of the Accused Instrumentalities, e.g., through its user
16   manuals, product support, marketing materials, demonstrations, installation support,
17   and training materials to actively induce the users of the accused products to infringe
18   the ’112 Patent. Accordingly, Defendants have induced and continue to induce end
19   users of the accused products to use the accused products in their ordinary and
20   customary way with compatible systems to make and/or use systems infringing the ’112
21   Patent, knowing that such use of the Accused Instrumentalities with compatible systems
22   will result in infringement of the ’112 Patent. Accordingly, Defendants have been (since
23   at least as of filing of the original complaint), and currently are, inducing infringement
24   of the ‘112 Patent, in violation of 35 U.S.C. § 271(b).
25         56.    Defendants have also infringed, and continue to infringe, claims of
26   the ’112 Patent by offering to commercially distribute, commercially distributing,
27   making, and/or importing the Accused Instrumentalities, which are used in practicing
28   the process, or using the systems, of the ’112 Patent, and constitute a material part of
                                                20
 1   the invention. Defendants know the components in the Accused Instrumentalities to be
 2   especially made or especially adapted for use in infringement of the ’112 Patent, not a
 3   staple article, and not a commodity of commerce suitable for substantial noninfringing
 4   use. For example, the ordinary way of using the Accused Instrumentalities infringes the
 5   patent claims, and as such, is especially adapted for use in infringement. Accordingly,
 6   Defendants have been, and currently are, contributorily infringing the ’112 Patent, in
 7   violation of 35 U.S.C. § 271(c).
 8         57.    For similar reasons, Defendants also infringe the ’112 Patent by supplying
 9   or causing to be supplied in or from the United States all or a substantial portion of the
10   components of the Accused Instrumentalities, where such components are uncombined
11   in whole or in part, in such manner as to actively induce the combination of such
12   components outside of the United States in a manner that would infringe the ’112 Patent
13   if such combination occurred within the United States. For example, Defendants supply
14   or cause to be supplied in or from the United States all or a substantial portion of the
15   software (e.g., the Spotify app) components of the Accused Instrumentalities in such a
16   manner as to actively induce the combination of such components (e.g., by instructing
17   users to use multiple devices, each with the Spotify app installed, to share files stored
18   on distinct devices) outside of the United States.
19         58.    Defendants also indirectly infringe the ’112 Patent by supplying or causing
20   to be supplied in or from the United States components of the Accused Instrumentalities
21   that are especially made or especially adapted for use in infringing the ’112 Patent and
22   are not a staple article or commodity of commerce suitable for substantial non-
23   infringing use, and where such components are uncombined in whole or in part,
24   knowing that such components are so made or adapted and intending that such
25   components are combined outside of the United States in a manner that would infringe
26   the ’112 Patent if such combination occurred within the United States. Because the
27   Accused Instrumentalities are designed to operate as the claimed system and apparatus,
28   the Accused Instrumentalities have no substantial non-infringing uses, and any other
                                                 21
 1   uses would be unusual, far-fetched, illusory, impractical, occasional, aberrant, or
 2   experimental. For example, Defendants supply or cause to be supplied in or from the
 3   United States all or a substantial portion of the software (e.g., the Spotify Premium app)
 4   components that are especially made or especially adapted for use in the Accused
 5   Instrumentalities, where such hardware and software components are not staple articles
 6   or commodities of commerce suitable for substantial noninfringing use, knowing that
 7   such components are so made or adapted and intending that such components are
 8   combined outside of the United States, as evidenced by Defendants’ own actions or
 9   instructions to users in, e.g., combining multiple devices with the Spotify app installed,
10   into infringing systems, and enabling and configuring the infringing functionalities of
11   the Accused Instrumentalities.
12            59.   As a result of Defendants’ infringement of the ’112 Patent, Plaintiff Data
13   Scape is entitled to monetary damages in an amount adequate to compensate for
14   Defendants’ infringement, but in no event less than a reasonable royalty for the use
15   made of the invention by Defendants, together with interest and costs as fixed by the
16   Court.
17                                          COUNT IV
18                    INFRINGEMENT OF U.S. PATENT NO. 9,712,614
19            60.   Plaintiff realleges and incorporates by reference the foregoing
20   paragraphs, as if fully set forth herein.
21            61.   Data Scape is the owner by assignment of United States Patent No.
22   9,712,614 (“the ’614 Patent”) entitled “Communication System And Its Method and
23   Communication Apparatus And Its Method.” The ’614 Patent was duly and legally
24   issued by the United States Patent and Trademark Office on July 18, 2017. A true and
25   correct copy of the ’614 Patent is included as Exhibit D.
26            62.   Defendants have offered for sale, sold and/or imported into the United
27   States products and services that infringe the ’614 patent, and continues to do so. By
28   way of illustrative example, these infringing products and services include, without
                                                  22
 1   limitation, Defendants’ products and services, e.g., the Spotify music streaming
 2   platform, and all versions and variations thereof since the issuance of the ’614 Patent
 3   (“Accused Instrumentalities”).
 4         63.    The Accused Instrumentalities includes “[a] communication apparatus.”
 5   For example, a mobile device with the Spotify app installed can be connected to a
 6   desktop computer with the Spotify app installed, to transfer files, e.g. local files, stored
 7   on the desktop computer (or Access Point, Production Storage, User and Playlist) (e.g.
 8   a communication apparatus) to the mobile device. See, e.g., “Local Files”, available at
 9   https://support.spotify.com/us/using_spotify/features/listen-to-local-files/ (“In addition
10   to over 35 million tracks we offer, you can also use your Spotify app to play music files
11   stored on your computer (which we call "local files").”).
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
     https://www.slideshare.net/ricardovice/spotify-behind-the-scenes
28

                                                 23
 1          64.    The Accused Instrumentalities include a communication apparatus
 2   comprising “a memory configured to store musical content data and a plurality of
 3   program lists associated with the musical content data.” For example, the desktop
 4   computer with the Spotify app installed (or mobile devices or server components)
 5   contains memory that will store musical files as individual files, or as playlists: See,
 6   e.g., “Local Files” (“In addition to over 35 million tracks we offer, you can also use
 7   your Spotify app to play music files stored on your computer (which we call "local
 8   files").”).
 9          65.    The Accused Instrumentalities include a communication apparatus further
10   comprising “a data interface configured to interface with an external reproduction
11   apparatus.” For example, when a mobile device or tablet (e.g. external reproduction
12   apparatus) is connected to the desktop computer with the Spotify app installed (or
13   Access Point, Production Storage, User and Playlist) (e.g. the communication
14   apparatus), the desktop computer will display a graphic user interface through the
15   Spotify app, allowing access to the data contained on the portable device. See, e.g.,
16   “Spotify Connect” (“Click connect to a device in the bottom-right. Select the device
17   you’d like to play on.”).
18          66.    The Accused Instrumentalities further include a communication apparatus
19   comprising circuitry configured to “control playback of musical content data based on
20   a program lists so that the musical content data referenced in the program list is played
21   back as a collection, the program list being associated with a predetermined identifier
22   uniquely identifying a predetermined external reproduction apparatus among a plurality
23   of reproduction apparatuses. For example, the Spotify app allows musical files to be
24   played as a “Playlist” consisting of a collection of musical files. See, e.g., “Playlists”
25   available at https://support.spotify.com/us/using_spotify/playlists/create-a-playlist/,
26   (“Put simply, a playlist is a collection of music. You can make them for yourself, you
27   can share them, and you can enjoy the millions of other playlists created by Spotify,
28   artists, and fans.” Further, when a mobile device with the Spotify app installed is
                                                24
 1   connected to a desktop computer with the Spotify app installed, the desktop computer
 2   will display an identifier associated with the mobile device, while also displaying other
 3   identifiers associated with other playback devices (e.g., a plurality of external
 4   reproduction apparatuses).
 5         67.    The Accused Instrumentalities further include a communication apparatus
 6   comprising circuitry configured to “control presentation of the program list to a user via
 7   user interface.” For example, the Spotify app includes a graphic user interface that will
 8   show the Playlists that are available.
 9         68.    The Accused Instrumentalities further include a communication apparatus
10   comprising circuitry configured to accept edits to the program list via the user interface.
11   For example, using the Spotify app, a user can edit or modify Playlists. See, e.g.,
12   “Playlists” (“Create a playlist 1. Click New Playlist in the menu on the left. 2. Give your
13   playlist a name and click CREATE.”).
14         69.    The Accused Instrumentalities further include circuitry configured to
15   “determine whether an identifier received by the circuitry via the data interface is the
16   predetermined identifier.” For example, when external reproduction apparatus (e.g. a
17   mobile device or tablet) is connected to the desktop computer, the Spotify app will
18   display an identifier associated with that device. See, e.g., “Spotify Connect” (“Click
19   connect to a device in the bottom-right. Select the device you’d like to play on.”).
20         70.    The Accused Instrumentalities further include circuitry configured to
21   “control transfer of the musical content data to the predetermine external reproduction
22   apparatus via the data interface based on the program list when the received identifier
23   is the predetermined identifier without receiving information on selection of the musical
24   content data from the predetermined external reproduction apparatus.” For example, if
25   a “local file” on the desktop is deleted from the desktop, that local file is also deleted
26   from any playlist on the desktop Spotify app that included the deleted local file. Upon
27   the next sync between the Spotify app on the desktop and the Spotify app on mobile
28   device, the local file is then deleted from the mobile device.
                                                 25
 1         71.    The Accused Instrumentalities further include circuitry configured to
 2   “compare the program list with a second list of musical content data stored in the
 3   predetermined external reproduction apparatus.” For example, when the mobile device
 4   is connected to the desktop, the Spotify app will compare playlists of music present on
 5   the mobile device to playlists present on the desktop to determine which files to transfer
 6   to the mobile device. See, e.g., “Local Files” (“2. Add the files to a playlist. 3. Log in
 7   on your mobile or tablet using the same WiFi network as your desktop app. 4. Select
 8   [on the mobile device] the playlist containing the local files.”).
 9         72.    The Accused Instrumentalities further include circuitry configured to
10   “identify a piece of musical content data common to the program list and the second list
11   based on the result of the comparison.” For example, the Spotify app will determine
12   what files in the playlist are “local files” that can be downloaded, and what files are
13   already on both the desktop computer and the mobile device. See, e.g., “Local Files”
14   (“2. Add the files to a playlist. 3. Log in on your mobile or tablet using the same WiFi
15   network as your desktop app. 4. Select [on the mobile device] the playlist containing
16   the local files.”). Local files already present on both the mobile device and the desktop
17   computer can be played and remain so when the “Download Songs” switch is in the
18   “Off” position.
19         73.    The Accused Instrumentalities further include circuitry configured to
20   “control transfer to the predetermined external reproduction apparatus of the musical
21   content data that is in the program list and is not in the second list of musical content
22   data based on the result of the comparison such that transfer of the identified piece of
23   musical content data common to the program list and the second list is omitted.” For
24   example, after determining which Local Files have already been downloaded to the
25   mobile device, the Spotify app will download only those Local Files from the desktop
26   computer that are not present in the mobile device. See, e.g., “Local Files” (“2. Add the
27   files to a playlist. 3. Log in on your mobile or tablet using the same WiFi network as
28

                                                 26
 1   your desktop app. 4. Select the playlist containing the local files. 5. Switch on
 2   download.”).
 3         74.    Defendants have had knowledge of the ’614 Patent and their
 4   infringement since at least the filing of the original Complaint in this action, or shortly
 5   thereafter, including by way of this lawsuit. By the time of trial, Defendants will have
 6   known and intended (since receiving such notice) that their continued actions would
 7   actively induce and contribute to the infringement of the claims of the ‘614 Patent.
 8         75.    Defendants’ affirmative acts of making, using, selling, offering for sale,
 9   and/or importing the Accused Instrumentalities have induced and continue to induce
10   users of the Accused Instrumentalities to use the Accused Instrumentalities in their
11   normal and customary way to infringe the claims of the ’614 Patent. Use of the Accused
12   Instrumentalities in their ordinary and customary fashion results in infringement of the
13   claims of the ‘614 Patent.
14         76.    For example, Defendants explain to customers the benefits of using the
15   Accused Instrumentalities, such as by touting their advantages of allowing users to use
16   the Spotify app to play music files stored on the users’ desktop computer. Defendants
17   also induce their customers to use the Accused Instrumentalities to infringe other claims
18   of the ’614 Patent. Defendants specifically intended and was aware that the normal and
19   customary use of the Accused Instrumentalities on compatible systems would infringe
20   the ’614 Patent. Defendants performed the acts that constitute induced infringement,
21   and would induce actual infringement, with the knowledge of the ’614 Patent and with
22   the knowledge, or willful blindness to the probability, that the induced acts would
23   constitute infringement. On information and belief, Defendants engaged in such
24   inducement to promote the sales of the Accused Instrumentalities, e.g., through their
25   user manuals, product support, marketing materials, demonstrations, installation
26   support, and training materials to actively induce the users of the accused products to
27   infringe the ’614 Patent. Accordingly, Defendants have induced and continue to induce
28   end users of the accused products to use the accused products in their ordinary and
                                                 27
 1   customary way with compatible systems to make and/or use systems infringing the ’614
 2   Patent, knowing that such use of the Accused Instrumentalities with compatible systems
 3   will result in infringement of the ’614 Patent. Accordingly, Defendants have been (since
 4   at least as of filing of the original complaint), and currently are, inducing infringement
 5   of the ‘614 Patent, in violation of 35 U.S.C. § 271(b).
 6         77.    Defendants have also infringed, and continue to infringe, claims of
 7   the ’614 Patent by offering to commercially distribute, commercially distributing,
 8   making, and/or importing the Accused Instrumentalities, which are used in practicing
 9   the process, or using the systems, of the ’614 Patent, and constitute a material part of
10   the invention. Defendants know the components in the Accused Instrumentalities to be
11   especially made or especially adapted for use in infringement of the ’614 Patent, not a
12   staple article, and not a commodity of commerce suitable for substantial noninfringing
13   use. For example, the ordinary way of using the Accused Instrumentalities infringes the
14   patent claims, and as such, is especially adapted for use in infringement. Accordingly,
15   Defendants have been, and currently are, contributorily infringing the ’614 Patent, in
16   violation of 35 U.S.C. § 271(c).
17         78.    For similar reasons, Defendants also infringe the ’614 Patent by supplying
18   or causing to be supplied in or from the United States all or a substantial portion of the
19   components of the Accused Instrumentalities, where such components are uncombined
20   in whole or in part, in such manner as to actively induce the combination of such
21   components outside of the United States in a manner that would infringe the ’614 Patent
22   if such combination occurred within the United States. For example, Defendants supply
23   or cause to be supplied in or from the United States all or a substantial portion of the
24   software (e.g., the Spotify app) components of the Accused Instrumentalities in such a
25   manner as to actively induce the combination of such components (e.g., by instructing
26   users to use multiple devices, each with the Spotify app installed, to share files stored
27   on distinct devices) outside of the United States.
28

                                                 28
 1            79.   Defendants also indirectly infringe the ’614 Patent by supplying or causing
 2   to be supplied in or from the United States components of the Accused Instrumentalities
 3   that are especially made or especially adapted for use in infringing the ’614 Patent and
 4   are not a staple article or commodity of commerce suitable for substantial non-
 5   infringing use, and where such components are uncombined in whole or in part,
 6   knowing that such components are so made or adapted and intending that such
 7   components are combined outside of the United States in a manner that would infringe
 8   the ’614 Patent if such combination occurred within the United States. Because the
 9   Accused Instrumentalities are designed to operate as the claimed system and apparatus,
10   the Accused Instrumentalities have no substantial non-infringing uses, and any other
11   uses would be unusual, far-fetched, illusory, impractical, occasional, aberrant, or
12   experimental. For example, Defendants supply or cause to be supplied in or from the
13   United States all or a substantial portion of the software (e.g., the Spotify Premium app)
14   components that are especially made or especially adapted for use in the Accused
15   Instrumentalities, where such hardware and software components are not staple articles
16   or commodities of commerce suitable for substantial noninfringing use, knowing that
17   such components are so made or adapted and intending that such components are
18   combined outside of the United States, as evidenced by Defendants’ own actions or
19   instructions to users in, e.g., combining multiple devices with the Spotify app installed,
20   into infringing systems, and enabling and configuring the infringing functionalities of
21   the Accused Instrumentalities.
22            80.   As a result of Defendants’ infringement of the ’614 Patent, Plaintiff Data
23   Scape is entitled to monetary damages in an amount adequate to compensate for
24   Defendants’ infringement, but in no event less than a reasonable royalty for the use
25   made of the invention by Defendants, together with interest and costs as fixed by the
26   Court.
27

28

                                                 29
 1                                   PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff Data Scape respectfully requests that this Court enter:
 3         a.     A judgment in favor of Plaintiff that Defendants have infringed, either
 4   literally and/or under the doctrine of equivalents, the ’929 Patent, the ’537 Patent, the
 5   ‘614 Patent, and the ‘112 Patent (collectively, “asserted patents”);
 6         b.     A permanent injunction prohibiting Defendants from further acts of
 7   infringement of the asserted patents;
 8         c.     A judgment and order requiring Defendants to pay Plaintiff its damages,
 9   costs, expenses, and prejudgment and post-judgment interest for its infringement of the
10   asserted patents, as provided under 35 U.S.C. § 284;
11         d.     A judgment and order requiring Defendants to provide an accounting and
12   to pay supplemental damages to Data Scape, including without limitation, prejudgment
13   and post-judgment interest;
14         e.     A judgment and order finding that this is an exceptional case within the
15   meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees
16   against Defendants; and
17         f.     Any and all other relief as the Court may deem appropriate and just under
18   the circumstances.
19                               DEMAND FOR JURY TRIAL
20         Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial
21   by jury of any issues so triable by right.
22

23                                           Respectfully Submitted,
24   Dated: December 26, 2018
                                             /s/ Reza Mirzaie
25                                           RUSS AUGUST & KABAT
                                             Marc A. Fenster, SBN 181067
26                                           Email: mfenster@raklaw.com
                                             Reza Mirzaie (CA SBN 246953)
27                                           Email: rmirzaie@raklaw.com
                                             Brian D. Ledahl (CA SBN 186579)
28

                                                  30
     Email: bledahl@raklaw.com
 1   Paul Kroeger (CA SBN 229074)
     Email: pkroeger@raklaw.com
 2   C. Jay Chung (CA SBN 252794)
     Email: jchung@raklaw.com
 3   Philip X. Wang (CA SBN 262239)
     Email: pwang@raklaw.com
 4

 5
     Attorneys for Plaintiff Data Scape Limited

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

        31
